Citation Nr: 1214104	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1967 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a disability rating of 30 percent effective October 12, 2006.  By Notice of Disagreement received in September 2007, the Veteran disagreed with both the assigned disability rating of 30 percent and the effective date of October 12, 2006.  The Board notes that, in a rating decision issued in November 2008, the RO granted an increased disability rating to 50 percent for the Veteran's service-connected PTSD effective to October 12, 2006, the effective date of the award of service connection.  

The Board further notes that, in November 2008, the Veteran had a telephone interview with a Decision Review Officer at the RO in lieu of an in-person hearing.  A transcript of that is in the claims file.  In addition, the Board notes that the Veteran had requested a hearing to be held before a Veterans Law Judge at the RO, which was scheduled for May 2010.  According to a Report of Contact dated in April 2010, however, the Veteran could not attend the hearing and, thus, withdrew his hearing request.  

The issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO initially denied service connection for PTSD in a rating decision issued in November 1995.  Although the Veteran initiated an appeal, he failed to file a timely substantive appeal to perfect the appeal.  Consequently, that rating decision became final.
2.  Thereafter, the RO denied service connection for PTSD in rating decisions issued in March 1999 and September 2001.  The Veteran neither disagreed with those decisions nor submitted new and material evidence within one year of their issuance; hence they are final.

3.  The Veteran's claim to reopen the previously denied issue of entitlement to service connection for PTSD was received by the RO on October 12, 2006.

CONCLUSION OF LAW

The criteria for an effective date earlier than October 12, 2006, for service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant of any information and evidence (1) not of record that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice was sent to the Veteran in December 2006, prior to the initial adjudication of his claim for service connection.  The Board notes that the Veteran's claim was originally one to reopen for service connection for PTSD, which was granted in the March 2007 rating decision effective October 12, 2006 (the date the claim to reopen was received).  Thereafter, the Veteran disagreed with the effective date assigned.  Consequently, as the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, any deficiency in either timing or content of notice relating to the downstream appeal for an earlier effective date is not prejudicial to him or in providing him with an examination.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  In the present case, as the outcome of the claim is determined by evidence already of record, VA had no duty to assist the Veteran in obtaining any additional evidence.

Thus, VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

Applicable regulatory and statutory provisions stipulate that the effective date for an award of service connection based on a claim reopened after final disallowance will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r); see also 38 U.S.C.A. § 5110(a).

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement (NOD) must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a).  If no NOD is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c).  

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the arguments should be related to specific items in the Statement of the Case and any prior Supplemental Statements of the Case.  Id.  The Board construes such arguments in a liberal manner for purposes of determining whether they raise issues on appeal but may dismiss any appeal which fails to allege specific error of fact or law in determination, or determinations, being appealed.  Id.
In the present case, the Veteran was initially denied service connection for PTSD in a rating decision issued in November 1995.  He initiated an appeal by filing a timely Notice of Disagreement, and a Statement of the Case was issued by the RO in May 1996.  On May 14, 1996 (one day after the Statement of the Case was issued), the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, on which he said "I wish to re-open my claim for service connection.  Enclosed a copy of the requested PTSD Questionnaire for your consideration.  Attached is a statement from the U.S. Air Force verifying combat status."  This statement with attachments was received by the RO on May 22, 1996.  

After considering the contents, as well as the timing, of this statement, the Board finds that it does not constitute a substantive appeal in lieu of a VA Form 9.  As to the timing, given that the statement is dated only one day after the Statement of the Case was issued, the Board finds that this statement cannot be a response to the Statement of the Case because the Veteran clearly could not have been in receipt of it as it had just been mailed the previous day.  More likely the Veteran was merely trying to do what he said, which was to reopen the previously denied claim of service connection for PTSD.  In addition, as to its contents, the Veteran did not indicate a desire to appeal much less set forth arguments as to error of law and facts in the prior adjudication of the claim for service connection for PTSD.  Rather, on its face, it can be construed as a new claim as the Veteran indicates his desire to "re-open" his claim for service connection.  At best, as interpreted by the RO, it is a stressor statement in support of the claim already on appeal.  The RO issued a Supplemental Statement of the Case in June 1996.  The Veteran did not respond to its issuance even though the cover letter advised him of the need to submit a substantive appeal (VA Form 9) before his case could be prepared for Board consideration.  Consequently, the Board finds that the Veteran did not file a substantive appeal to perfect his appeal to the Board at that time. Thus, that appeal is considered to have been abandoned, and the rating decision issued in November 1995 is final.  38 U.S.C.A. § 7105.

Furthermore, the Board notes that the Veteran did not make any written submissions that could be construed as Notices of Disagreement within one year of the rating decisions issued in March 1999 and September 2001 (which both continued the previous denial of service connection for PTSD).  The first submission received from the Veteran after the March 1999 rating decision was in January 2001, the first submission received from the Veteran after the September 2001 rating decision was in October 2006 (which is the claim the present appeal is based upon).  Consequently, the Board finds the rating decisions issued in March 1999 and September 2001 are final.  38 U.S.C.A. § 7105.  Indeed, as there were no submissions of either information or evidence by the Veteran within one year of the prior rating decisions, it need not consider whether new and material evidence was filed in connection with a prior claim.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In conclusion, the Board finds that the Veteran's claim was previously denied in multiple prior final rating decisions as he failed to either initiate an appeal by filing a timely Notice of Disagreement or he failed to perfect an appeal by filing a timely substantive appeal.  Furthermore, the Veteran did not submit new and material evidence within one year of these prior rating decisions.  Consequently, the Board finds that the prior rating decisions issued by the RO in November 1995, February 1999, and September 2001 are final, and that the October 12, 2006, statement was appropriately considered to be a claim to reopen the previously denied issue of entitlement to service connection for PTSD.  As October 12, 2006, is the date of receipt of the most recent claim to reopen for service connection for PTSD, assignment of that date as the effective date for the grant of service connection is legally correct.  For these reasons, the Board finds that an effective date earlier than October 12, 2006, is not warranted, and the appeal must be denied.  

ORDER

Entitlement to an effective date earlier than October 12, 2006, for the grant of service connection for PTSD is denied.

REMAND

The Board finds that remand of the Veteran's claim for a higher initial disability rating for his service-connected PTSD is warranted to obtain a contemporaneous VA examination.  Specifically, the Board notes that the Veteran has undergone two prior VA examinations for his PTSD - in February 2007 and February 2011.  At both examinations, the Veteran was diagnosed to have not only PTSD but also Bipolar Disorder (and Panic Disorder with Agoraphobia by the February 2011 VA examiner).  Both examiners noted that, at the time of the examinations, the Veteran was exhibiting symptoms of Bipolar Disorder in that his speech was pressured and his thoughts were rambling and tangential.  At both examinations, there was no finding that the Veteran had hallucinations or that he was responding to internal cues.  Both examiners also stated that the Veteran's Bipolar Disorder is the major psychiatric disorder and assigned a GAF score of 40 for this disorder while assigning only a 55 and 56, respectively, for his PTSD.  In addition, VA mental health treatment records from 2010 and forward do not show any report of the Veteran having auditory hallucinations.

The Veteran, however, submitted a statement in December 2011 in which it appears that he reports having auditory hallucinations.  On the second page of this statement, he said the following:  "Sometimes I am asleep and other times awake when I hear voices!  One voice says:  'You know where I am, come get me!'  Sometimes the voices say, 'We were left behind, don't you want to help us!'  This is one of the things that keep me from sleeping!"  Thus, it seems fairly clear that the Veteran is reporting hearing voices, but it is unclear whether this is a symptom of his service-connected PTSD versus a symptom of his nonservice-connected Bipolar Disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam order) (holding that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.)

As prior medical evidence does not show the Veteran has either reported or been found to be responding to auditory hallucinations, the Board considers the Veteran's recent statement to be an indication of a possible worsening of his mental health condition, which includes his service-connected PTSD.  Thus, a remand for a new contemporaneous examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); see also Green v. Derwinski, 1 Vet. App. 121 (1991) (The duty to assist includes providing the veteran a thorough and contemporaneous examination.).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected PTSD, as opposed to his nonservice-connected mental disorders of Bipolar Disorder and Panic Disorder with Agoraphobia.  In this regard, the examiner should distinguish between the Veteran's symptoms related to his service-connected PTSD from those related to his nonservice-connected Bipolar Disorder and Panic Disorder with Agoraphobia.  If any symptom cannot be determined to be related to one disorder versus the other, than that symptom should be presumed to be associated with the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. at 182.  

With regard to the symptoms found to be associated with the Veteran's service-connected PTSD, the examiner should comment on the extent to which this disability impairs the Veteran's occupational and social functioning, including whether he is considered to be unemployable due to his PTSD.  In this regard, the examiner should assign separate Global Assessment of Functioning (GAF) scores for the Veteran's service-connected PTSD and his nonservice-connected psychiatric disorders and provide an explanation as to why such scores were rendered.

2.  Thereafter, readjudicate the issue of entitlement to an initial disability rating greater than 50 percent for the service-connected PTSD.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


